The judgment in this case included an added penalty of 50 per cent. of the amount of the *Page 345 
award. This feature was not called to our attention, either by brief or in oral argument, on the former hearing. Rehearing upon the 50 per cent. penalty phase was thereafter granted by the court.
Since the former submission of the case, this court has held that the 50 per cent. penalty clause was unconstitutional and void. State, for Benefit of Bredwell, v. Hershner, post, 555,161 N.E. 334.
Another and a persuasive reason exists for non-inclusion of the penalty in the judgment, viz, 103 Ohio Laws, p. 82, Section 27, properly construed, authorizes recovery of a penalty against the employer only. No legislative purpose is expressed whereby the default of the employer is to be charged against the state and its surplus fund. This is evinced by the language employed in Section 1465-74, General Code (111 O. L., 222), which specifically provides that the "award [not the penalty] shall be paid from the surplus," etc.
The former decree of this court will be so modified as to require the writ to issue for the payment of the amount of the judgment, less the penalty, out of the surplus fund.
Writ allowed.
DAY, ALLEN, KINKADE, and MATTHIAS, JJ., concur.